DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/1/2021 is sufficient to overcome the rejection of claim 1 based upon 35 USC 103 over Yokota (JP 2014-004552 A, hereafter ‘552), as to the point that the examples of Yokota ‘552 do not have the claimed lightness L* value.
However, the copy of the declaration filed 12/2/2021 is very blurry and difficult to read. Therefore, it is advised for applicant to file a clear copy of the declaration.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Yokota ‘552 does not teach that the base paint has a lightness L* value in the L*a*b* color space, based on light that is illuminated at an angle of 45 degrees with respect to the base coating film and that is received at an angle of 45 degrees deviated from the specular reflection of light, is 60 to 99 but are moot based on the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (JP 2014-004552 A, hereafter ‘552, with machine translation) in view of Dutt et al. (U.S. Patent Application Publication 2010/0272986, hereafter ‘986).
Claims 1, 3, and 8-9: Yokota ‘552 teaches a method for forming a multilayer coating film (abstract, claim 1, [0001]) comprising:

	applying a second base coating, which corresponds to the claimed effect pigment dispersion, to the first base coating (claim 1, [0011]), where the second base coating can have a thickness of 0.1 to 6 µm (claim 1, [0011]);
	applying a clear coat paint to the second base coating (claim 1, [0011]); and
	heating the first base coating, second base coating, and clear coat paint to simultaneously cure the three films (claim 1, [0011]),
	wherein the second base coating comprises an aluminum flake pigment ([0072], [0177], [0178]), titanium oxide particles ([0072], [0177], [0178]) which correspond to the claimed light scattering particles of claims 1, 3, and 9, an acrylic resin with hydroxyl groups ([0011], [0130]) and water ([0011]).
	Yokota ‘552 further teaches that the multilayer coating can be for an automobile body ([0002]).
 
With respect to claim 1, Yokota ‘552 does not explicitly teach that the thickness of the effect pigment dispersion film is 0.01 to 5 µm.
	However, the claimed thickness range of 0.01 to 5 µm is obvious over the thickness range of 0.1 to 6 µm taught by Yokota ‘552 because they overlap. See MPEP 2144.05.

With respect to claim 1, Yokota ‘552 does not explicitly teach that the lightness L* value in the L*a*b* color space of the base coating film, based on light that is illuminated 
Dutt ‘986 teaches a method of making a multilayer film (abstract) for an automobile body ([0001]). Dutt ‘986 teaches that the L*45, L*15, and L*110 values of the layers affects the flop and appearance of the coating ([0024], [0054], [0059]), where L*45, L*15, and L*110 are the lightness received at angles of 45°, 15°, and 110°, respectively ([0024]). Both Dutt ‘986 and Yokota ‘552 teach methods of making a multilayer film (‘552, abstract; ‘986, abstract) for an automobile body (‘552, [0002]; ‘552, [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the L*45, L*15, and L*110 values, where L*45, L*15, and L*110 are the lightness received at angles of 45°, 15°, and 110°, respectively, of the layers in the method taught by Yokota ‘552 because the L*45, L*15, and L*110 values of the layers affects the flop and appearance of the coating, as taught by Dutt ‘986. See MPEP 2144.05.II.

Claim 2: Yokota ‘552 teaches that the aluminum flake pigment can be a vapor deposited aluminum flake pigment ([0072]).
	Claim 4: Yokota ‘552 teaches that the effect pigment dispersion can further comprise a surface conditioner, which corresponds to the claimed surface adjusting agent ([0186]).

	Claim 6: Yokota ‘552 teaches that the solids content of the effect pigment dispersion can be adjusted to 2 to 15 mass% ([0125]).
Claim 7: Yokota ‘552 teaches that the clear coat paint can be a two-component coating comprising a hydroxy-containing resin and a polyisocyanate compound ([0199]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713